MEMORANDUM **
Pablo Madera-Gomez appeals from the 120-month sentence imposed following his guilty-plea conviction for importing methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We dismiss the appeal.
The government contends that this appeal should be dismissed pursuant to the appeal waiver in Madera-Gomez’s plea agreement. Application of the appeal waiver is contingent on Madera-Gomez’s safety-valve eligibility. We conclude that the district court properly found Madera-Gomez ineligible for safety valve relief. See U.S.S.G. § 4A1.2(c)(l)(A); see also United States v. Ajugwo, 82 F.3d 925, 929-30 (9th Cir.1996) (affirming because the appellant failed to show that she met each of the five safety valve criteria). Therefore, the appeal waiver applies.
Madera-Gomez contends that the appeal waiver is unenforceable because his guilty plea was not knowingly and voluntarily entered into due to ineffective assistance of counsel. Because the record is insufficiently developed, we decline to consider this claim on direct appeal. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005).
*670Accordingly, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.